UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-2300


ALPHONSO DUNBAR,

                       Plaintiff – Appellant,

          v.

MARTIN O’MALLEY; JOHN KUO; ARTHUR HOLMES, JR.; PETER V.R.
FRANCHOT; MARCUS L. BROWN; HENRY NORRIS; GARY D. MAYNARD,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:13-cv-01589-DKC)


Submitted:   March 27, 2014                 Decided: March 31, 2014


Before HAMILTON and DAVIS, Senior Circuit Judges. *


Dismissed by unpublished per curiam opinion.


Alphonso Dunbar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.


     *
       This opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d).
PER CURIAM:

               Alphonso Dunbar seeks to appeal the district court’s

orders dismissing his complaint without prejudice and denying

his Fed. R. Civ. P. 59(e) motion.                 We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

               Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The   district   court’s       order   denying    Dunbar’s     timely

filed Rule 59(e) motion was entered on the docket on July 11,

2013.     The notice of appeal was filed on October 23, 2013.

Because Dunbar failed to file a timely notice of appeal or to

obtain    an    extension      or   reopening    of    the   appeal    period,     we

dismiss the appeal.         We dispense with oral argument because the

facts    and    legal   contentions     are     adequately      presented     in   the

materials      before   this    court   and     argument     would    not    aid   the

decisional process.



                                                                            DISMISSED

                                          2